                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              NORTHERN DIVISION
                                 AT COVINGTON

CIVIL ACTION NO. 16-174-DLB-CJS

KING S. TAYLOR                                                                PLAINTIFF


v.            ORDER ADOPTING REPORT AND RECOMMENDATION


MICHAEL LUSARDI                                                            DEFENDANT

                       * *   * *   * *   * *       * *   * *   * *   * *

      This matter is before the Court on Defendant Michael Lusardi’s Motion for

Sanctions. (Doc. # 54). Consistent with local practice, this matter was referred to United

States Magistrate Judge Candace J. Smith for the purpose of reviewing the Motion,

holding any necessary hearings, and preparing a Report and Recommendation (“R&R”).

During the pendency of the Motion for Sanctions, Plaintiff King Taylor filed a Motion to

Extend Discovery Request and or Interrogatories Production (Doc. # 59), which Judge

Smith also addressed in her R&R. On July 8, 2019, Judge Smith issued her R&R wherein

she recommends that Lusardi’s Motion for Sanctions be granted in part and denied in

part, Taylor’s Motion to Extend Discovery Request and or Interrogatories Production be

denied, and the case be finally dismissed and stricken from the Court’s active docket.

(Doc. # 62). Taylor initially appealed the R&R. (Doc. # 63). The appeal was dismissed,

however, because the R&R was not an appealable order. (Doc. # 65). Taylor then filed

Objections to the R&R, (Doc. # 67), and Defendant Lusardi filed a Response to Plaintiff’s

Objections, (Doc. # 68). The matter is now ripe for the Court’s review. For the reasons


                                               1
set forth herein, Plaintiff’s Objections to the R&R (Doc. # 67) are overruled, the R&R

(Doc. # 62) is adopted as the findings of fact and conclusion of law of the Court, and this

matter is dismissed.1

I.     STANDARD OF REVIEW

       Within fourteen days of the filing of a magistrate judge’s R&R, any party may file

written objections to it; the district judge must then review de novo the objected-to portions

of the R&R. 28 U.S.C. § 636(c). “A judge of the court may [then] accept, reject, or modify,

in whole or in part, the findings or recommendations made by the magistrate judge.” Id.

       Objections to a magistrate judge’s R&R must be “specific,” FED. R. CIV. P. 72(b)(1),

as the purpose of the objections is to “enable[] the district judge to focus attention on

those issues—factual and legal—that are at the heart of the parties’ dispute.” Thomas v.

Arn, 474 U.S. 140, 147 (1985). Therefore, vague, general, or conclusory objections are

improper, will not be considered by the reviewing court, and are “tantamount to a complete

failure to object.” Cole v. Yukins, 7 F. App’x 354, 356 (6th Cir. 2001); see also Miller v.

Currie, 50 F.3d 373, 380 (6th Cir. 1995) (“[A] general objection to a magistrate’s report,

which fails to specify the issue of contention, does not satisfy the requirements that an

objection be filed. The objections must be clear enough to enable the district court to

discern those issues that are dispositive and contentious.”). Objections that merely

disagree with the magistrate judge’s conclusion or repeat arguments considered by the

magistrate judge are similarly improper. United States v. Bowers, No. 0:06-cv-7-DLB-

REW, 2017 WL 6606860, at *1 (E.D. Ky. Dec. 26, 2017); United States v. Vanover, No.

2:10-cr-14, 2017 WL 1356328, at *1 (E.D. Ky. Apr. 11, 2017). Finally, when objections


1     In the interest of judicial efficiency, the Court herein incorporates the Procedural
Background section of the R&R. (Doc. # 62 at 2–4).

                                              2
are so unclear that “even the most perspicacious judge [would have] to guess at its

meaning . . . the district court judge should not be forced to waste time interpreting such

requests.” Howard v. Sec. of Health & Human Servs., 932 F.2d 505, 509 (6th Cir. 1991).

       While “[t]hese rules are tempered by the principle that pro se pleadings are to be

liberally construed . . . a pro se litigant must still comply with the procedural rules of the

court.” Ashenhust v. Ameriquest Mortg. Co., No. 07-13352, 2007 WL 2901416, at *1

(E.D. Mich. Oct. 3, 2007) (citing McNeill v. United States, 508 U.S. 106, 113 (1993)).

II.    PLAINTIFF’S OBJECTIONS

       While cryptic and difficult to follow, Plaintiff seems to raise two objections to the

R&R, both of which are improper and must be overruled.

       A.     Objection 1

       First Plaintiff appears to object to Judge Smith’s finding that his noncompliance

with the discovery requests was willful. (Doc. # 67) (“Mr. King S. Taylor would like to

object [sic] Mr. Taylor not attempting to comply with Interrogatories Production in timely

order.”). He points to two issues in apparent support of this objection. First, he references

the “malicious prosecution” stemming from his arrest by Covington Police on October 5,

2018 which caused “major delays” in his ability to respond to the discovery requests. Id.

Taylor’s request is vague and fails to specify why an incident on October 5, 2018

prevented him from ever responding to the discovery requests, even after the Court

offered accommodations to help him respond to the requests while under home

incarceration. (Doc. # 62 at 3) (noting that Defendant was given the opportunity to have

the Clerk’s Office make necessary copies for him when he could not go to the library

because of home confinement stemming from the October 2018 arrest).



                                              3
       Additionally, he seems to suggest that his noncompliance was not willful due to a

problem with a “signature block.” (Doc. # 67). His assertion, however, lacks specificity

and substance; in effect, the argument is incomprehensible. It is unclear from Taylor’s

filing what the problem with the “signature block” was and how this alleged issue

prevented him from responding to months-old discovery requests, despite Orders from

the Court to do so. See (Doc. # 62 at 2–4) (laying out the procedural background of the

discovery requests at issue). Perhaps Taylor is referring to the fact that Defendant’s

discovery requests were initially sent to the wrong address. Id. at 2. This issue appears

to have been quickly resolved, however, id., yet Taylor fails to explain why he was unable

to respond to the requests once they were sent to the proper address. (Doc. # 67). As

Taylor’s first objection is vague, and at times incomprehensible, it must be overruled as

improper. Cole v. Yukins, 7 F. App’x 354, 356; Howard, 932 F.2d at 509.

       Even if the objection was proper, the Court finds that it must be overruled. As

explained by Judge Smith, Taylor has failed to “specify how any of the of [unfortunate]

circumstances [he cites] prevented him from complying with the Court’s deadlines.”

(Doc. # 62 at 6). The multiple efforts to avoid complying with the Court’s Orders, despite

the fact that Taylor appears to be in possession of some of the relevant documents, see

id., indicates to the Court that Taylor’s noncompliance is willful and that dismissal of this

action is appropriate as explained by Judge Smith. Id. at 5–7. Thus, Taylor’s first

objection is overruled on the merits as well.

       B.     Objection 2

       Taylor also objects to “civil sanctions of Attorneys Fees reimbursement and or

contempt of court on behalf of the defendant.” (Doc. # 67). However, Judge Smith did



                                             4
not recommend such sanctions in the R&R. (Doc. # 62 at 7). Thus, Taylor’s objection is

not specific to Judge Smith’s R&R and must be overruled as improper. FED. R. CIV. P.

72(b)(1).

       C.     Final Request

       In closing, Taylor makes an unclear request asking the District to “establish order

and proceeding over this matter” or forward the case to the Sixth Circuit. This comment,

as well as Taylor’s premature filing of a Notice of Appeal (Doc. # 63), indicates a lack of

understanding of the appeal process. Should Taylor wish to appeal the dismissal of this

action, he must file a Notice of Appeal with the Clerk of Court of the Eastern District of

Kentucky within thirty (30) days of the entry of this Order and corresponding Judgment.

FED. R. APP. P. 4(1)(1).

III.   CONCLUSION

       Accordingly, IT IS ORDERED as follows:

       (1)    Plaintiff’s   Objections   to   the   Magistrate   Judge’s     Report    and

Recommendation (Doc. # 67) are OVERRULED;

       (2)    The Magistrate Judge’s Report and Recommendation (Doc. # 62) is

ADOPTED as the findings of fact and conclusions of law of this Court;

       (3)    The Defendant’s Motion for Sanctions (Doc. # 54) is GRANTED IN PART

AND DENIED IN PART;

       (4)    The Plaintiff’s Motion to Extend Discovery Request and or Interrogatories

Production (Doc. # 59) is DENIED;

       (5)    This matter be and is hereby DISMISSED AND STRICKEN from the Court’s

active docket; and



                                              5
      (6)    A separate Judgment will be filed concurrently herewith.

      This 21st day of November, 2019.




K:\DATA\ORDERS\Cov2016\16-174 Order Adopting R&R .docx




                                            6
